DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16-19, 21-27, 32-34 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0059733 A1).
As to claim 1, Shin discloses a vibration device (¶0002 and Fig. 18), comprising: 
a vibration array configured to include a plurality of vibration modules (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3. May be 2x2 setup within A1 as well.), 
wherein the plurality of vibration modules are configured to be spaced apart from one another by a first interval in a first direction (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3 spaced apart.).
Shin does not expressly disclose the first interval of less than 3 cm.
However, based on Fig. 18 showing the first and third vibration modules 200-1 and 200-3 almost touching, one of ordinary skill in the art would have found it implicit that the spacing should be minimal. Less than 3 cm would therefore been obvious to try in order to get the desired vibration effect.
As to claim 2, Shin discloses wherein the plurality of vibration modules are configured to be spaced apart from one another by a second interval in a second direction intersecting the first direction (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3. May be 2x2 setup).
Shin does not expressly disclose the second interval is less than 3cm.
However, based on Fig. 18 showing the first and third vibration modules 200-1 and 200-3 almost touching, one of ordinary skill in the art would have found it implicit that the spacing should be minimal. Less than 3 cm would therefore been obvious to try in order to get the desired vibration effect.
As to claim 3, Shin discloses an interval between the plurality of vibration modules, with respect to the first direction and a second direction intersecting with the first direction (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3. May be 2x2 setup).
Shin does not expressly disclose an interval is about 0.1mm to about 5mm.
However, based on Fig. 18 showing the first and third vibration modules 200-1 and 200-3 almost touching, one of ordinary skill in the art would have found it implicit that the spacing should be minimal. Less than 5mm would have therefore been obvious to try in order to get the desired vibration effect.
As to claim 4, Shin discloses wherein the vibration array further comprises: 
a first protection member connected to a first surface of each of the plurality of vibration modules in common by a first adhesive layer (¶0137, Fig. 13. “The first protection film 250 may be on the third electrode layer 231, and may protect the first surface of the second piezoelectric composite layer PCL2 or the third electrode layer 231.”); and 
a second protection member connected to a second surface of each of the plurality of vibration modules in common by a second adhesive layer (¶0138, Fig. 13. “The second protection film 260 may be on the second electrode layer 240, and may protect the second surface of the first piezoelectric composite layer PCL1 or the second electrode layer 240.”).
	As to claim 5, Shin discloses wherein the first adhesive layer and the second adhesive layer are configured to be connected to each other between the plurality of vibration module (¶0137-0138, Fig. 13. Connected by insulation layer 270).
As to claim 6, Shin discloses a plate on the first protection member or the second protection member (¶0137-0138, Fig. 13. Electrode layers 231/240.).
As to claim 7, Shin discloses wherein the plate comprises a metal material (¶0137-0138, Fig. 13. Electrode layers 231/240.).
As to claim 8, Shin discloses wherein the vibration array further comprises a cover member surrounding the plurality of vibration modules (¶0055-0057, Fig. 2. Cover 300.).
As to claim 9, Shin discloses wherein the cover member comprises at least one of an epoxy resin, an acryl resin, a silicone resin, or a urethane resin (¶0056-0057, Fig. 2. “300 may include at least one of: a glass material, a metal material, and a plastic material.” Epoxy resin is plastic material.).
As to claim 10, Shin discloses wherein the vibration array further comprises a protection member on the cover member, and wherein a size of the protection member is greater than or equal to a size of the cover member (¶0060, Fig. 2. Front structure 500. Size of front structure is a simple design choice.).
As to claim 11, Shin does not expressly disclose wherein the protection member comprises a metal material.
However, metal is a commonly used protective material for electronics and before the effective filing date of the claimed invention, it would have therefore been obvious to a person of ordinary skill in the art to use metal as a protective material.
As to claim 16, Shin discloses wherein the plurality of vibration modules are implemented as a single vibration device which is driven as one single body, without each being independently driven (¶0186-0187, Fig. 18. Vibration modules 200-1 and 200-3 making up region A1 vibrate together.).
As to claim 17, Shin discloses wherein each of the plurality of vibration modules comprises a vibration layer (¶0088 and Fig. 3. Vibration module 200 with layers 210 and 220.), and 
wherein the vibration layer comprises: 
a plurality of inorganic material portions having a piezoelectric characteristic (¶0088, Fig. 3. “The first portions 210 including an inorganic material and having a piezoelectric characteristic.”); and 
an organic material portion between the plurality of inorganic material portions (¶0088, Fig. 3. “The second portions 220 including an organic material and having flexibility.”).
As to claim 18, Shin discloses wherein each of the plurality of vibration modules comprises: 
a first electrode layer on a first surface of the vibration layer (¶0089, Fig. 3. First electrode layer 230.); and 
a second electrode layer on a second surface opposite to the first surface of the vibration layer (¶0090, Fig. 3. Second electrode layer 240.).
As to claim 19, Shin discloses wherein each of the plurality of inorganic material portions is configured to have a piezoelectric deformation coefficient of 1,000 pC/N or more in a thickness direction (¶0079. Variety of inorganic materials and combinations disclosed. Selecting based on piezoelectric deformation coefficient is a simple design choice based on desired vibration characteristic.).
As to claim 21, Shin discloses wherein the plurality of inorganic material portions and a plurality of organic material portions are alternately and repeatedly arranged, and a size of each of the plurality of organic material portions progressively decreases in a direction from a center portion to both peripheries of the vibration layer (¶0083 and ¶0110, Fig. 8. Organic material portions 220 decrease in size from center.).
As to claim 22, Shin discloses wherein each of the plurality of inorganic material portions has one or more of a line shape, a circular shape, an oval shape, and a polygonal shape (Figs. 4, 8 and 18. Inorganic materials 210 have line shape.).
As to claim 23, Shin discloses a vibration device (Fig. 18), comprising: 
a vibration array configured to include a plurality of vibration modules arranged in ixj form in a first direction and a second direction intersecting with each other on the same plane (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3. May be 2x2 setup), 
where i is a natural number of 2 or more, and j is a natural number which is equal to i or is more than or equal to 1 (¶0186-0187, Fig. 18. First and third vibration modules 200-1 and 200-3. May be 2x2 setup), 
wherein the plurality of vibration modules are configured to be spaced apart from one another by an interval in each of the first direction and the second direction (¶0186-0187, Fig. 18.).
Shin does not expressly disclose the interval of less than 3 cm.
However, based on Fig. 18 showing the first and third vibration modules 200-1 and 200-3 almost touching, one of ordinary skill in the art would have found it implicit that the spacing should be minimal. Less than 3 cm would therefore been obvious to try in order to get the desired vibration effect.
As to claim 24, Shin discloses wherein the vibration array further comprises a cover member surrounding the plurality of vibration modules (¶0055-0057, Fig. 2. Cover 300.).
As to claim 25, Shin discloses wherein the cover member comprises at least one of an epoxy resin, an acryl resin, a silicone resin, or a urethane resin (¶0056-0057, Fig. 2. “300 may include at least one of: a glass material, a metal material, and a plastic material.” Epoxy resin is plastic material.).
As to claim 26, Shin discloses wherein the vibration array further comprises a protection member on the cover member, and wherein a size of the protection member is greater than or equal to a size of the cover member (¶0060, Fig. 2. Front structure 500. Size of front structure is a simple design choice.).
As to claim 27, Shin does not expressly disclose wherein the protection member comprises a metal material.
However, metal is a commonly used protective material for electronics and before the effective filing date of the claimed invention, it would have therefore been obvious to a person of ordinary skill in the art to use metal as a protective material.
As to claim 32, Shin discloses wherein each of the plurality of vibration modules comprises a vibration layer (¶0088 and Fig. 3. Vibration module 200 with layers 210 and 220.), and wherein the vibration layer comprises: 
a plurality of inorganic material portions having a piezoelectric characteristic (¶0088, Fig. 3. “The first portions 210 including an inorganic material and having a piezoelectric characteristic.”); and 
an organic material portion between the plurality of inorganic material portions (¶0088, Fig. 3. “The second portions 220 including an organic material and having flexibility.”).
As to claim 33, Shin discloses wherein each of the plurality of vibration modules comprises: 
a first electrode layer on a first surface of the vibration layer (¶0089, Fig. 3. First electrode layer 230.); and 
a second electrode layer on a second surface opposite to the first surface of the vibration layer (¶0090, Fig. 3. Second electrode layer 240.).
As to claim 34, Shin discloses wherein each of the plurality of inorganic material portions is configured to have a piezoelectric deformation coefficient of 1,000 pC/N or more in a thickness direction (¶0079. Variety of inorganic materials and combinations disclosed. Selecting based on piezoelectric deformation coefficient is a simple design choice based on desired vibration characteristic.).
As to claim 36, Shin discloses a display apparatus (¶0052, Figs. 1-2), comprising: 
a display panel configured to display an image (¶0052, Figs. 1-2. Display panel 100); and 
a vibration apparatus configured to include at least one vibration array on a rear surface of the display panel to vibrate the display panel (¶0052, Figs. 1-2 and 18. Vibration module 200 on a rear surface of display panel.), wherein the at least one vibration array comprises the vibration device of claim 1 (Figs. 1 and 18).
As to claim 37, Shin discloses wherein the display panel comprises a first region and a second region overlapping a display area configured to display an image (¶0185, Fig. 18. Regions A1 and A2.), and wherein the vibration apparatus comprises: 
a first vibration array in the first region (¶0185, Fig. 18. 200-1 and 200-3 in A1.); and 
a second vibration array in the second region (¶0185, Fig. 18. 200-2 and 200-4 in A2.).
As to claim 38, Shin discloses a supporting member on a rear surface of the display panel (¶0197, Fig. 18. Rear structure 300.); 
a first enclosure between the rear surface of the display panel and the supporting member to surround the first vibration array (¶0197, Fig. 18. Partition member 640.); and 
a second enclosure between the rear surface of the display panel and the supporting member to surround the second vibration array (¶0197, Fig. 18. Partition member 650.).
As to claim 39, Shin discloses wherein the display panel comprises a first region and a second region overlapping a display area configured to display an image (¶0185, Fig. 18. Regions A1 and A2.), and wherein the vibration apparatus comprises: 
a first vibration array in the first region (¶0185, Fig. 18. 200-1 and 200-3 in A1.); 
a second vibration array in the second region (¶0185, Fig. 18. 200-2 and 200-4 in A2.).
	Shin does not expressly disclose a third vibration array in the first region to be separately disposed with respect to the first vibration array; and 
a fourth vibration array in the second region to be separately disposed with respect to the second vibration array.
	However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include additional third and fourth vibration arrays. The motivation would have been it is a simple duplication of parts to achieve a desired amount of vibration.
As to claim 40, Shin discloses a supporting member on a rear surface of the display panel (¶0197, Fig. 18. Rear structure 300.); 
a first enclosure between the rear surface of the display panel and the supporting member to surround the first and third vibration arrays (¶0197, Fig. 18. Partition member 640.); and 
a second enclosure between the rear surface of the display panel and the supporting member to surround the second and fourth vibration arrays (¶0197, Fig. 18. Partition member 650.).
As to claim 41, Shin discloses wherein the first vibration array and the third vibration array are alternately disposed in a diagonal direction, and the second vibration array and the fourth vibration array are alternately disposed in a diagonal direction (¶0185, Fig. 18).
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include more vibration arrays. The motivation would have been it is a simple duplication of parts to achieve a desired amount of vibration.

Claims 13-14 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, as applied to claims 8 and 24 above, in view of Kim et al. (US 2019/0037164 A1) hereinafter “Kim.”
As to claim 13, Shin does not expressly disclose a flexible cable electrically connected to each of the plurality of vibration modules, wherein the flexible cable comprises: a base member including a terminal portion; and a plurality of lines protruding from the base member, the plurality of lines being between each of the plurality of vibration modules and the cover member.
Shin in view of Kim discloses a flexible cable electrically connected to each of the plurality of vibration modules (Kim, ¶0112 and ¶0115, Fig. 7. Flexible circuit cables 312/332 connected to vibration elements 310/330), wherein the flexible cable comprises: 
a base member including a terminal portion (Kim, ¶0112 and ¶0115, Fig. 7. Main board 15); and 
a plurality of lines protruding from the base member, the plurality of lines being between each of the plurality of vibration modules and the cover member (Kim, ¶0112 and ¶0115, Fig. 7. Multiple lines from main board 15. Obvious that they would be located between the vibration elements and the cover (i.e. inside the device).)
Shin and Kim are analogous art because they are from the same field of endeavor with respect to vibrating displays.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use cables, as taught by Kim. The motivation would have been to connect the system components.
As to claim 14, Shin in view of Kim does not expressly disclose wherein some of the plurality of lines are electrically connected to a first surface of each of the plurality of vibration modules, and wherein the other lines of the plurality of lines are electrically connected to a second surface opposite to the first surface of each of the plurality of vibration modules.
However, where to connect the lines to the vibration elements is a simple design choice and would have been obvious to one of ordinary skill in the art. There are only a limited number of possibilities based on the size/shape of the vibration element so opposite sides would have been obvious to try.
	As to claims 29-30, they are rejected under claim 24 using the same motivation as claims 13-14 above.

Allowable Subject Matter
Claims 12, 15, 20, 28, 31 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654